Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161257                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ASHLEY GRANADOS-MORENO,                                                                               Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 161257
                                                                    COA: 346598
                                                                    Macomb CC: 2017-004313-NO
  ROBERT FACCA,
           Defendant-Appellant,
  and
  MEDICAL CONSULTANTS NETWORK, LLC,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 3, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           a0120
                                                                               Clerk